AFFIRM; Opinion issued January 15, 2013.




                                             In The
                                   QCourt of appea~
                         jfiftb 1.Di~ritt of 'Utexa~ at 1.Dalla~
                                    No. 05-12-00749-CR

                             JESSIE JAMES BELL, Appellant

                                              v.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F09-54385-V

                             MEMORANDUM OPINION
                         Before Justices Bridges, O'Neill, and Murphy
                                  Opinion by Justice Murphy

       Jessie James Bell was adjudicated guilty of possession of cocaine in an amount of one

gram or more but less than four grams. See   TEX. HEALTH &   SAFETY CODE ANN.§ 481.115(a),

(c) (West 2010). The trial court assessed punishment at eight years' imprisonment, probated for

eight years. On appeal, appellant's attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex.
~-·   --··-:::---:::-----~------~----   ----- -




                Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised

                appellant of his right to file a pro se response, but he did not file a pro se response.

                         We have reviewed the record and counsel's brief. See Bledsoe v. State, 178 S.W.3d 824,

                827 (Tex. Crim. App. 2005) (explaining appellate court's duty in Anders cases). We agree the

                appeal is frivolous and without merit. We fmd nothing in the record that might arguably support

                the appeal.

                         We affirm the trial court's judgment.




                                                                         MAR~ffi
                                                                         JUSTICE


                Do Not Publish
                TEx. R. APP. P. 47

                120749F.U05




                                                                   -2-
                                  QCourt of ~peal~
                        jfiftb 11Bi~tritt of 'al:txa~ at 119alla~
                                      .JUDGMENT

JESSIE JAMES BELL, Appellant                     Appeal from the 292nd Judicial District
                                                 Court of Dallas County, Texas (Tr.Ct.No.
No. 05-12-00749-CR       V.                      F09-54385-V).
                                                 Opinion delivered by Justice Murphy,
THE STATE OF TEXAS, Appellee                     Justices Bridges and O'Neill participating.


      Based on the Court's opinion of this date, the trial court's judgment is AFFIRMED.



      Judgment entered January 15, 2013.